Case 1:17-cr-00004-JJM-LDA Document 41 Filed 12/17/18 Page 1 of 14 PageID #: 126
                                                                                   1



 1                         IN THE UNITED STATES DISTRICT COURT

 2                           FOR THE DISTRICT OF RHODE ISLAND

 3

 4
        * * * * * * * * * * * * * * * *             C.R. NO. 17-004-JJM
 5                                    *
        UNITED STATES OF AMERICA      *
 6                                    *
            VS.                       *             NOVEMBER 13, 2018
 7                                    *             3:00 P.M.
        JAY GACCIONE                  *
 8                                    *
        * * * * * * * * * * * * * * * *             PROVIDENCE, RI
 9

10                   BEFORE THE HONORABLE JOHN J. McCONNELL, JR.,

11                                       DISTRICT JUDGE

12                                 (Change of Plea Hearing)

13                                        E X C E R P T

14

15      APPEARANCES:

16      FOR THE GOVERNMENT:          DENISE M. BARTON, AUSA
                                     U.S. Attorney's Office
17                                   50 Kennedy Plaza
                                     Providence, RI 02903
18
        FOR THE DEFENDANT:           KEVIN J. FITZGERALD, ESQ.
19                                   Federal Defender's Office
                                     10 Weybosset Street
20                                   Providence, RI 02903

21      Court Reporter:              Karen M. Wischnowsky, RPR-RMR-CRR
                                     One Exchange Terrace
22                                   Providence, RI 02903

23

24

25
Case 1:17-cr-00004-JJM-LDA Document 41 Filed 12/17/18 Page 2 of 14 PageID #: 127
                                                                                   2



 1      BEGINNING OF EXCERPT

 2      13 NOVEMBER 2018 -- 3:00 P.M.

 3                MS. BARTON:      Your Honor, as to Counts I, II,

 4      III, V and VI, the charges of 18 U.S.C. 2251(a), sexual

 5      exploitation of a minor, the four elements of that

 6      offense are, first, that the Defendant employed, used,

 7      persuaded, induced, enticed or coerced a minor victim

 8      to engage in sexually explicit conduct; second, at the

 9      time the minor victim or the victim was under the age

10      of 18; third, the Defendant acted with a purpose of

11      producing a visual depiction of such conduct; and

12      fourth, the visual depiction was produced or

13      transmitted using materials that have been mailed,

14      shipped or transported in or affecting interstate or

15      foreign commerce by any means, including computer.

16                The term "sexually explicit conduct" includes

17      the following actual or simulated acts:               Sexual

18      intercourse, including oral-genital, masturbation or

19      lascivious exhibition of the genitals or pubic area of

20      any person.

21                As to Counts I through III and V, which are four

22      of the five sexual exploitation of a minor counts to

23      which the Defendant is pleading, the United States

24      would present evidence that the Defendant, Jay

25      Gaccione, caused Minor Victim Number 1, who is his
Case 1:17-cr-00004-JJM-LDA Document 41 Filed 12/17/18 Page 3 of 14 PageID #: 128
                                                                                   3



 1      daughter, to engage in sexually explicit conduct,

 2      specifically the lascivious exhibition of her genitals

 3      or pubic area, and that he photographed it on four

 4      different dates:        April 16th, 2014; May 10th, 2014;

 5      July 21, 2014; and October 13th, 2015.

 6                The evidence would also show that Minor Victim

 7      Number 1 was between the ages of 12 and 14 years old on

 8      these dates.

 9                Specifically, and in summary, your Honor, as to

10      Count I, on or about April 16th, 2014, the Defendant

11      took photographs of Minor Victim 1 in various stages of

12      undress.     One of those images depicts a close-up image

13      of her vagina, and the other depicts a close-up image

14      of her anus and vagina.

15                As to Count II, on or about May 10th, 2014, the

16      Defendant took three sexually explicit images of Minor

17      Victim Number 1.        One image shows her pulling her pants

18      down and showing her vaginal area, and two images show

19      her touching and inserting her fingers in her vagina.

20                As to Count III, on or about July 21, 2014, the

21      Defendant took a photograph of Minor Victim Number 1 in

22      which she is pulling her underpants aside and exposing

23      her vagina.

24                As to Count V, on or about October 13th, 2015,

25      the Defendant took photographs of Minor Victim Number 1
Case 1:17-cr-00004-JJM-LDA Document 41 Filed 12/17/18 Page 4 of 14 PageID #: 129
                                                                                   4



 1      again in various stages of undress.              In one of those

 2      images, she is standing up, pulling her pants down and

 3      exposing her vagina.

 4                As to Count VI, the last sexual exploitation of

 5      a minor count to which the Defendant is pleading, the

 6      United States would present evidence that on or about

 7      April 24th, 2016, when his daughter was 14 years old,

 8      the Defendant, Jay Gaccione, caused her to engage in

 9      sexually explicit conduct and photographed and videoed

10      it.

11                Specifically, on that date he photographed her

12      orally copulating him, and he videoed the lascivious

13      exhibition of her anus and vagina; and during the

14      filming, he directed her to masturbate.

15                The images and video described previously were

16      produced on materials that had been mailed, shipped or

17      transported in or affecting interstate or foreign

18      commerce.      Specifically, the micro SD card containing

19      the images alleged in Counts I through III and the

20      other micro SD card containing the images alleged in

21      Count V -- the images and video alleged in Counts V and

22      VI were both produced in China.

23                Would your Honor like me to continue with the

24      other count?

25                As to Count VII, your Honor, charging
Case 1:17-cr-00004-JJM-LDA Document 41 Filed 12/17/18 Page 5 of 14 PageID #: 130
                                                                                   5



 1      distribution of child pornography in violation of

 2      18 U.S.C. 2252(a)(2), the first element of that offense

 3      is that the Defendant knowingly distributed a visual

 4      depiction; second, the Defendant knew the visual

 5      depiction was of or showed a minor engaging in sexually

 6      explicit conduct; and three, the visual depiction was

 7      shipped or transported using any means or facility of

 8      interstate or foreign commerce or was shipped or

 9      transported in or affecting interstate or foreign

10      commerce or contains materials which have been so

11      shipped, including by computer.

12                As to Count VII, the United States would produce

13      evidence that on or about April 29th, 2016, the

14      Defendant was communicating via Gmail and Sprint

15      messaging service with an individual who was in South

16      Africa.

17                On that date, that individual in South Africa

18      told the Defendant that he had images of his three- and

19      five-year-old children and would trade for like value;

20      and after sending those images to the Defendant, they

21      discussed sexual aspects of the images sent to the

22      Defendant.

23                Thereafter, the Defendant told that individual

24      that he had images of his 15-year-old daughter, who was

25      actually 14, and he sent six images to that individual
Case 1:17-cr-00004-JJM-LDA Document 41 Filed 12/17/18 Page 6 of 14 PageID #: 131
                                                                                   6



 1      in South Africa.

 2                Counts XIII and IX allege violation of Title 18

 3      United States Code 2252(a)(4)(B), possession of child

 4      pornography.      The first of four elements of that

 5      offense are that the Defendant knowingly possessed any

 6      computer, computer storage medium or matter which the

 7      Defendant knew contained a visual depiction of a minor

 8      engaged in sexually explicit conduct; second, the

 9      Defendant knew the visual depiction contained in the

10      storage medium was of or showed a minor engaged in

11      sexually explicit conduct; third, the Defendant knew

12      that the production of the visual depiction involved

13      the use of a minor engaged in sexually explicit

14      conduct; and fourth, the child pornography had been

15      mailed, shipped or transported using any means or

16      facility of interstate or foreign commerce or in or

17      affecting interstate or foreign commerce, including by

18      computer, or was produced using materials which had

19      been so mailed or so shipped.

20                As to Counts XIII and IX, the United States

21      would present evidence that the Defendant knowingly

22      possessed visual depictions of images and a video of a

23      person he knew to be a minor, his daughter, engaged in

24      sexually explicit conduct, including the images

25      described previously, and that those images were
Case 1:17-cr-00004-JJM-LDA Document 41 Filed 12/17/18 Page 7 of 14 PageID #: 132
                                                                                   7



 1      produced using materials that had been mailed or

 2      shipped or transported in interstate or foreign

 3      commerce, specifically SD cards that had been

 4      manufactured in and shipped from China.

 5                Count VIII involves possession from a date not

 6      later than April 16th, 2014, through November 4th,

 7      2016, on an SD card, serial number ending XDAP.

 8                Count IX involves possession from a date not

 9      later than October 25th, 2015, and continuing through

10      November 4th, 2016, on an SD card with a serial

11      number -- sorry.        I apologize, your Honor.

12                As to Count VIII, the serial number actually

13      ended CABE.      The serial card, SD card for Count IX ends

14      in XDAP.     And that's it, your Honor.

15                THE COURT:     Thanks, Ms. Barton.

16                Mr. Gaccione, you heard the elements of the

17      eight counts that the Government has brought against

18      you.    I'd again remind you they'd have to prove each

19      and every one of those elements beyond a reasonable

20      doubt for you to be found guilty of any or all of those

21      counts.

22                You also heard the facts the Government would

23      prove if this case were to go to trial.               Do you admit

24      the facts as stated by the Government as true?

25                THE DEFENDANT:       Yes.
Case 1:17-cr-00004-JJM-LDA Document 41 Filed 12/17/18 Page 8 of 14 PageID #: 133
                                                                                   8



 1                THE COURT:     Before I ask you about your change

 2      of plea, Mr. Gaccione, do you have any questions for

 3      the Court or do you want to confer with your attorney

 4      about any matter?

 5                THE DEFENDANT:       Just one thing.

 6                THE COURT:     Sure.

 7                (Defendant confers with counsel)

 8                THE DEFENDANT:       I just wanted to say one thing.

 9      She said that I sent pictures of my daughter to someone

10      in Africa or something like that.             I never sent any

11      pictures of her.        It was pictures of, you know, other

12      kids off the internet.

13                THE COURT:     I don't think, Ms. Barton, that that

14      change in facts would affect the elements of Count VII,

15      which is what Mr. Gaccione's referring to.                Is that

16      correct?

17                MS. BARTON:      Could I have a moment, your Honor?

18                THE COURT:     Sure.

19                (Pause)

20                MS. BARTON:      Your Honor, I think the charge

21      alleges that it was sent I believe on or about

22      April 29th.      What the evidence showed, in part

23      because of Mr. Gaccione's Mirandized interview, was

24      that Mr. Gaccione was communicating with members of

25      a -- I'm giving you the explanation because I think the
Case 1:17-cr-00004-JJM-LDA Document 41 Filed 12/17/18 Page 9 of 14 PageID #: 134
                                                                                   9



 1      answer to your question is yes, I think it does matter,

 2      and this is why.

 3                Mr. Gaccione was communicating with members of

 4      an online bulletin board, for lack of a better

 5      description, of child pornographers who would upload

 6      images and exchange images.

 7                Mr. Gaccione admitted when he was interviewed by

 8      agents that he had uploaded some images or shared

 9      images.     I don't know if it was an upload or share; but

10      in any event, he shared images and represented to the

11      community that these were images of his children.

12                And the members of the community effectively

13      called him out and called him on his BS; and they said

14      no, these are known images.           Like, we know these aren't

15      your kids.

16                So what Mr. Gaccione admitted when he was

17      interviewed by agents on the day of his arrest was that

18      he began taking pictures of his daughter to share with

19      members of the bulletin board, that he took pictures of

20      her chest and vagina, and he said that he sent them to

21      another individual.

22                We have the communications going back and forth

23      between him and this South African individual, Mr. Kahn

24      Burn, who was picked up as part of a Homeland Security

25      investigation in Pretoria, where we have six images
Case 1:17-cr-00004-JJM-LDA Document 41 Filed 12/17/18 Page 10 of 14 PageID #: 135
                                                                                10



 1      that were sent by Mr. Gaccione to Mr. Burn on that

 2      date, and it was after he had represented that he was

 3      sending images of his daughter.

 4                So those are the images that we are charging.

 5      There were other images that Mr. Gaccione, and I

 6      believe those are the images that he's referring to,

 7      did, in fact, send to other members of the community

 8      that were random, for lack of a better word, images of

 9      child pornography not involving his child.

10                So as charged, we're referring to six -- was it

11      six or three?       Six images that were sent on April 29th.

12                THE COURT:      Right, but --

13                MS. BARTON:      I don't know the date of the other

14      upload.     It could have been April 29th.            It could have

15      been April 30th.        I suppose, your Honor, the "on or

16      about" might give some flexibility --

17                THE COURT:      But also if Mr. Gaccione is willing

18      to admit that on April 29th he distributed via the

19      internet photographs of a minor that meet the elements

20      of child pornography, I don't have them handy here, but

21      meet those elements, for purposes of change of plea,

22      the identity of the minor is irrelevant, isn't it?

23                MS. BARTON:      I think it could be for this, your

24      Honor.     I do, however, just want to relay to

25      Mr. Gaccione and to the Court that I do think this
Case 1:17-cr-00004-JJM-LDA Document 41 Filed 12/17/18 Page 11 of 14 PageID #: 136
                                                                                11



 1      calls into question whether or not there would be

 2      acceptance of responsibility when the guidelines are

 3      calculated because this goes directly opposite to

 4      something that Mr. Gaccione said in a recorded

 5      interview.

 6                THE COURT:      Let me hear from Mr. Fitzgerald.

 7                MS. BARTON:      So I do think that is an issue.

 8                MR. FITZGERALD:       Well, the identity of the

 9      person in the picture is not an element of the charge,

10      your Honor.      That's something we can handle.             I think

11      you can take the plea based on what he's admitted to

12      today.

13                As far as whether or not the Government thinks

14      he's accepting responsibility, that's up to the Court

15      at sentencing.       And, unfortunately, the guideline range

16      is going to be so high that I'm not sure that makes

17      much of a difference, but if the Government -- I

18      certainly could talk to Ms. Barrett after today and --

19                THE COURT:      Barton.

20                MR. FITZGERALD:       Excuse me?

21                THE COURT:      Barton.

22                MR. FITZGERALD:       Barton.     I'm sorry.      After

23      today and perhaps clear this up.

24                THE COURT:      I actually think that this issue can

25      be postponed until the time of sentencing because, as I
Case 1:17-cr-00004-JJM-LDA Document 41 Filed 12/17/18 Page 12 of 14 PageID #: 137
                                                                                12



 1      did my little checklist as you were reading the facts

 2      and from what I understand Mr. Gaccione is willing to

 3      admit to, that he is willing to admit to all of the

 4      facts sufficient to meet each and every one of the

 5      elements of the charge even though he's now disputing

 6      the identity of the child in the photographs on

 7      April 29th.      So I think we can leave that part for

 8      another date.

 9                MS. BARTON:      Okay.

10                THE COURT:      So why don't you both have a seat.

11                Mr. Gaccione, let me ask you this if you can

12      follow it.      As you have amended the facts that

13      Ms. Barton stated, as you have amended the facts as she

14      stated, do you admit to those facts as Ms. Barton

15      stated as you've amended?

16                THE DEFENDANT:       Yes.

17                THE COURT:      And let me ask you one more time, do

18      you -- are there any other matters that you want to

19      discuss with your attorney?

20                THE DEFENDANT:       No.     I'm okay.

21                THE COURT:      Or have any questions for the Court?

22                THE DEFENDANT:       All set.

23                THE COURT:      Okay.      How do you now plead to the

24      eight counts, Counts I, II, III, V, VI, VII, VIII and

25      IX, contained in the Indictment, guilty or not guilty?
Case 1:17-cr-00004-JJM-LDA Document 41 Filed 12/17/18 Page 13 of 14 PageID #: 138
                                                                                13



 1                THE DEFENDANT:       Guilty.

 2                THE COURT:      This Court has heard from the

 3      Government the evidence it would present if this matter

 4      were to go to trial.         The Court has questioned the

 5      Defendant regarding his understanding of the nature of

 6      these proceedings and the consequences of entering a

 7      plea of guilty to the charge.

 8                It is, therefore, the finding of this Court in

 9      the case of the United States versus Jay Gaccione that

10      the Defendant is capable -- fully capable and competent

11      to enter an informed plea, that the Defendant is aware

12      of the nature of the proceedings and the consequences

13      of the plea and that the plea of guilty is a knowing

14      and voluntary plea supported by an independent basis in

15      fact containing each of the essential elements of each

16      of the charges; and, therefore, the plea is accepted,

17      and the Defendant is now adjudged guilty of those

18      offenses.

19                Sentencing will be set down for February 20th,

20      2019, at 11 a.m.

21                Ms. Barton, anything further for the Government?

22                MS. BARTON:      Nothing, your Honor.

23                THE COURT:      Mr. Fitzgerald, anything further for

24      Mr. Gaccione?

25                MR. FITZGERALD:       Nothing today, your Honor.
Case 1:17-cr-00004-JJM-LDA Document 41 Filed 12/17/18 Page 14 of 14 PageID #: 139
                                                                                14



 1      Thank you.

 2                THE COURT:       Great.   Thanks.     We'll stand

 3      adjourned, folks.

 4                THE DEFENDANT:       Thank you.

 5                (Adjourned)

 6

 7                                      * * * * * * * *

 8                                 C E R T I F I C A T I O N

 9

10

11                          I, Karen M. Wischnowsky, RPR-RMR-CRR, do

12      hereby certify that the foregoing pages are a true and

13      accurate transcription of my stenographic notes in the

14      above-entitled case.

15

16                              December 12, 2018

17                          Date

18

19

20                          /s/ Karen M. Wischnowsky________________

21                          Karen M. Wischnowsky, RPR-RMR-CRR
                            Federal Official Court Reporter
22

23

24

25
